9/28/2020                                                     Paul S. Berliner: Lit. Rel. No. 20537 / April 24, 2008
                                                                                                                             EXHIBIT
                                                                                                                                   8
                                                                                                                       Home | Previous Page




                              U.S. SECURITIES AND EXCHANGE COMMISSION

                              Litigation Release No. 20537 / April 24, 2008

                              SEC v. Paul S. Berliner, Civil Action No. 08-CV-3859 (JES) (S.D.N.Y.)

                              SEC Charges Wall Street Trader With Fraud For Spreading False
                              Rumor

                              The U.S. Securities and Exchange Commission today filed a settled civil
                              action in the United States District Court for the Southern District of New
                              York, charging Paul S. Berliner, a Wall Street trader formerly associated with
                              Schottenfeld Group, LLC, with securities fraud and market manipulation for
                              intentionally disseminating a false rumor concerning The Blackstone
                              Group's acquisition of Alliance Data Systems Corp. The Commission's
                              complaint alleges that on November 29, 2007 — approximately six months
                              after Blackstone entered into an agreement to acquire ADS at $81.75 per
                              share — Berliner drafted and disseminated a false rumor that ADS's board
                              of directors was meeting to consider a revised proposal from Blackstone to
                              acquire ADS at a significantly lower price of $70 per share. The Commission
                              alleges that this false rumor caused the price of ADS stock to plummet, and
                              that Berliner profited by short selling ADS stock and covering those sales as
                              the false rumor caused the price of ADS stock to fall.

                              According to the complaint, Berliner disseminated the false rumor through
                              instant messages to traders at brokerage firms and hedge funds. Shortly
                              thereafter, the news media picked up the "story." As alleged in the
                              complaint, heavy trading in ADS stock ensued, and within thirty minutes
                              the false rumor had caused the price of ADS stock, which had been trading
                              at approximately $77 per share, to plummet to an intraday low of $63.65
                              per share — a 17% decline in the share price. According to the complaint,
                              the false rumor had such a significant impact on trading in the securities of
                              ADS that day that the New York Stock Exchange temporarily halted trading
                              in ADS stock. Later in the day, ADS issued a press release announcing that
                              the rumor was false and by the close of trading, the price of ADS stock had
                              recovered. Over 33,000,000 shares of ADS were traded that day — more
                              than twenty times the previous day's trading volume.

                              By engaging in the foregoing conduct, the complaint alleges, Berliner
                              violated Section 17(a) of the Securities Act of 1933, Sections 9(a)(4) and
                              10(b) of the Securities Exchange Act of 1934, and Rule 10b-5 thereunder.
                              Without admitting or denying the allegations in the Commission's
                              complaint, Berliner agreed to settle the charges against him by consenting
                              to entry of a final judgment that (i) enjoins him from future violations of
                              the antifraud and antimanipulation provisions of the federal securities laws,
                              (ii) orders him to disgorge $26,129 in illicit trading profits and prejudgment
                              interest, and (iii) orders him to pay a third-tier civil penalty of $130,000.
                              Berliner also consented to entry of a Commission Order barring him from
                              association with any broker or dealer.

                                 SEC Complaint in this matter



                              http://www.sec.gov/litigation/litreleases/2008/lr20537.htm

https://www.sec.gov/litigation/litreleases/2008/lr20537.htm                                                                                   1/2
